Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending
Claims 1-11 are withdrawn, Claims 12-19 are under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otxoa-Aizpurua Calvo US 2016/0347489 in view of Cady et al. US 2004/0139701.

Regarding claim 12, Otxoa-Aizpurua Calvo discloses a packaging machine (100) comprising:
a film feeding device configured for supplying the film, the film having a first longitudinal end and a second longitudinal end (par 0063; machine 100 comprises feeding means for generating a film tube 102);
a longitudinal sealing tool configured to longitudinally seal together a first longitudinal end of the film with a second longitudinal end of the film to form a film tube (par 0063; longitudinal sealing means for sealing tubular shaped film longitudinally);

    PNG
    media_image1.png
    478
    492
    media_image1.png
    Greyscale

a transverse sealing (5) and cutting tool (blade 80; par 0076) arranged downstream the longitudinal sealing tool (shown in annotated figure 1 above), the transverse cutting tool configured to produce in an actuation area of the film tube a transverse cut (par 0067-0068; fig.2b), the transverse sealing tool configured to produce in the actuation area a first transverse seal upstream the transverse cut and a second transverse seal downstream the transverse cut, the second transverse seal being a part of a package that houses a product (par 0067; a first seal is formed upstream of cut 9 from blade 80 and a second seal formed downstream of the cut 9 when the tool is actuated between open and closed positions);
a leak-tightness tool (actuation elements 71 and 72) arranged downstream the longitudinal sealing tool and movable between a standby position and an actuation position, in the actuation position the leak-tightness tool demarcates a chamber (chamber 11; fig.2c) closed around an area of the film tube (102) that includes the actuation area, the transverse sealing and cutting tool being attached to the leak-tightness tool such that it is housed in the chamber when the leak-tightness tool is in the actuation position (then the tool 71 and 72 are actuated to a closed position the tube 102 is clamped shut creating a pressure chamber 11 and pinched area 102a; 0070-0072);
an extraction device configured to reduce a pressure inside the chamber (par 0069; extraction means is communication with chamber 11 applying a vacuum); and further teaches actuating/controlling the tool 71, 72 to form a quality transverse seal. 

    PNG
    media_image2.png
    290
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    278
    395
    media_image3.png
    Greyscale

But fails to explicitly teach a detection device configured to detect at least one property of a gaseous fluid present in the chamber or inside the film tube and/or the package or part of the package accommodated in said chamber; and
a control device communicated with the detection device and configured to determine a quality of the longitudinal seal, and the first and second transverse seals present in the chamber based on the detection of the at least one property of the gaseous fluid present in the chamber, the control device further being configured to coordinate an actuation of the leak-tightness tool, the transverse sealing and cutting tool, the extraction device, and the detection device.
However Cady teaches a vacuum bag sealing apparatus further including a detection device configured to detect at least one property of a gaseous fluid present in the chamber or inside the film tube and/or the package or part of the package accommodated in said chamber (Cady teaches sensors 224 that monitor various operating parameters, such as timing, temperature and pressure in the vacuum chamber 300; par 0045-0046); and
a control device (microprocessor controller 222) communicated with the detection device (sensors 224) and configured to determine a quality of the longitudinal seal, and the first and second transverse seals present in the chamber based on the detection of the at least one property of the gaseous fluid present in the chamber (microcontroller 222 takes sensed readings from the chamber to determine operation parameters interpreted as configured to determine the quality of the longitudinal seal), the control device further being configured to coordinate an actuation of the leak-tightness tool, the transverse sealing and cutting tool, the extraction device, and the detection device (par 0045-0047; Otxoa-Aizpurua Calvo discloses operating/controlling leak tightness tool with cutting and sealing, and an extraction device, Cady teaches a microcontroller 222 for operating the various functions of the vacuum sealing system including sensors for detection of various properties, such that the combination of Otxoa-Aizpurua Calvo with Cady includes a control device configured to coordinate the various machine operations as claimed).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the vertical form fill seal machine as disclosed by Otxoa-Aizpurua Calvo with the sensors and microcontroller as taught by Cady, to allow for greater operator control when vacuum packaging products in a sterile environment (par 0005-0006).
Regarding claim 14, Otxoa-Aizpurua Calvo as modified by Cady substantially teaches the packaging machine according to claim 12, wherein the detection device comprises at least one sensor configured to detect a pressure or the amount of the gaseous fluid present in the leak-tight chamber, the control device being configured for determining an incorrect quality of at least one of the longitudinal seal and the first and second transverse seals if the detected pressure or the detected amount of the gaseous fluid differs from a predetermined threshold value or if the progression of the pressure or of the amount of the gaseous fluid present in the leak-tight chamber deviates from a predetermined standard progression.
However Cady teaches a vacuum bag sealing apparatus further including a detection device configured to detect at least one property of a gaseous fluid present in the chamber or inside the film tube and/or the package or part of the package accommodated in said chamber (Cady teaches sensors 224 that monitor various operating parameters, such as timing, temperature and pressure in the vacuum chamber 300; par 0045-0046); and
a control device (microprocessor controller 222) communicated with the detection device (sensors 224) and configured to determine a quality of the longitudinal seal, and the first and second transverse seals present in the chamber based on the detection of the at least one property of the gaseous fluid present in the chamber (microcontroller 222 takes sensed readings from the chamber to determine operation parameters interpreted as configured to determine the quality of the longitudinal seal), the control device further being configured to coordinate an actuation of the leak-tightness tool, the transverse sealing and cutting tool, the extraction device, and the detection device (par 0045-0047; Otxoa-Aizpurua Calvo discloses operating/controlling leak tightness tool with cutting and sealing, and an extraction device, Cady teaches a microcontroller 222 for operating the various functions of the vacuum sealing system including sensors for detection of various properties, such that the combination of Otxoa-Aizpurua Calvo with Cady includes a control device configured to coordinate the various machine operations as claimed).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the vertical form fill seal machine as disclosed by Otxoa-Aizpurua Calvo with the sensors and microcontroller as taught by Cady, to allow for greater operator control when vacuum packaging products in a sterile environment (par 0005-0006).
Regarding claim 15, Otxoa-Aizpurua Calvo as modified by Cady substantially teaches the packaging machine according to claim 12, wherein the leak-tightness tool comprises a first part and a second part (parts 71 and 72) between which the film tube (102) moves in an advancement direction, the first and second parts arranged facing one another and facing the film tube, at least one of the first and second parts being configured to move towards the other to cause the leak-tightness tool to assume the actuation position, the first part of the leak-tightness tool defining a first inner cavity, the second part of the leak-tightness tool defining a second inner cavity such that when the leak-tightness tool is in the actuation position, the first and second inner cavities are communicated with one another and define the chamber (then the tool 71 and 72 are actuated to a closed position the tube 102 is clamped shut creating a pressure chamber 11 with two cavity portions that come together ; 0070-0072; Figs 2b,2c).

Regarding claim 16, Otxoa-Aizpurua Calvo as modified by Cady substantially teaches the packaging machine according to claim 15, wherein the detection device comprises at least one sensor that is attached to one of the first and second parts of the leak-tightness tool, the detection device being located inside one of the first and second inner cavities or being in fluid communication with one of the first and second inner cavities.
However Cady teaches a vacuum bag sealing apparatus further including a detection device configured to detect at least one property of a gaseous fluid present in the chamber or inside the film tube and/or the package or part of the package accommodated in said chamber (Cady teaches sensors 224 that monitor various operating parameters, such as timing, temperature and pressure in the vacuum chamber 300; par 0045-0046); and
a control device (microprocessor controller 222) communicated with the detection device (sensors 224) and configured to determine a quality of the longitudinal seal, and the first and second transverse seals present in the chamber based on the detection of the at least one property of the gaseous fluid present in the chamber (microcontroller 222 takes sensed readings from the chamber to determine operation parameters interpreted as configured to determine the quality of the longitudinal seal), the control device further being configured to coordinate an actuation of the leak-tightness tool, the transverse sealing and cutting tool, the extraction device, and the detection device (par 0045-0047; Otxoa-Aizpurua Calvo discloses operating/controlling leak tightness tool with cutting and sealing, and an extraction device, Cady teaches a microcontroller 222 for operating the various functions of the vacuum sealing system including sensors for detection of various properties, such that the combination of Otxoa-Aizpurua Calvo with Cady includes a control device configured to coordinate the various machine operations as claimed).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the vertical form fill seal machine as disclosed by Otxoa-Aizpurua Calvo with the sensors and microcontroller as taught by Cady, to allow for greater operator control when vacuum packaging products in a sterile environment (par 0005-0006).

Regarding claim 17, Otxoa-Aizpurua Calvo as modified by Cady substantially teaches the packaging machine according to claim 12, further comprising a pressure element attached to the leak-tightness tool and facing the film tube, the pressure element being configured to press on at least one area of the film tube and/or on a part of the package present in the chamber when the chamber is closed (par 0070-0072; actuation elements 71 and 72 have walls 71b, 72b and 71a and 72a which together clamp the film tube 102).

Regarding claim 18, Otxoa-Aizpurua Calvo as modified by Cady substantially teaches the packaging machine according to claim 17, but fails to explicitly teach wherein the detection device is configured to detect a pressure exerted by the pressure element and/or the movement of the pressure element upon the pressure element pressing against the area of the film tube and/or against the part of the package.
However Cady teaches a vacuum bag sealing apparatus further including a detection device configured to detect at least one property of a gaseous fluid present in the chamber or inside the film tube and/or the package or part of the package accommodated in said chamber (Cady teaches sensors 224 that monitor various operating parameters, such as timing, temperature and pressure in the vacuum chamber 300; par 0045-0046); and
a control device (microprocessor controller 222) communicated with the detection device (sensors 224) and configured to determine a quality of the longitudinal seal, and the first and second transverse seals present in the chamber based on the detection of the at least one property of the gaseous fluid present in the chamber (microcontroller 222 takes sensed readings from the chamber to determine operation parameters interpreted as configured to determine the quality of the longitudinal seal), the control device further being configured to coordinate an actuation of the leak-tightness tool, the transverse sealing and cutting tool, the extraction device, and the detection device (par 0045-0047; Otxoa-Aizpurua Calvo discloses operating/controlling leak tightness tool with cutting and sealing, and an extraction device, Cady teaches a microcontroller 222 for operating the various functions of the vacuum sealing system including sensors for detection of various properties, such that the combination of Otxoa-Aizpurua Calvo with Cady includes a control device configured to coordinate the various machine operations as claimed).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the vertical form fill seal machine as disclosed by Otxoa-Aizpurua Calvo with the sensors and microcontroller as taught by Cady, to allow for greater operator control when vacuum packaging products in a sterile environment (par 0005-0006).
Regarding claim 19, Otxoa-Aizpurua Calvo as modified by Cady substantially teaches the packaging machine according to claim 12, wherein the leak-tightness tool (71, 72) has a length in the advancement direction that is less than a length of the package (shown in figure 2a), such that when the leak-tight chamber is formed the package (P) is at least partially housed in the chamber (11; par 0071).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, the prior art of record alone or in proper combination fail to explicitly teach wherein the detection device comprises at least one sensor configured to detect a concentration of gaseous fluid in the leak tight chamber, the control device being configured to determine an incorrect quality of at least one of the longitudinal seal and the first and second transverse seals when the concentration of the gaseous fluid is higher than a predetermined concentration value. The closest related prior art found with regards to detection of a concentration in relation to leak tightness is Lehmann US 2012/0037796 not relied upon, which uses mass spectrometry to test containers for leak tightness using a sensor to monitor concentration, but this is not occurring during the packaging process and would render inoperable the primary reference to combine the testing as taught by Lemann with the packaging apparatus of Calvo, therefore it would not be obvious to combine these references.

Response to Arguments
Applicant's arguments filed 9/30/2021 have been fully considered but they are not persuasive. Applicant argues that the combination of references Calvo and Cady fail to teach a control device communicated with the detection device configured to determine a quality of the longitudinal seal.
However this argument is unpersuasive because Cady teaches a control unit including detection sensors used for vacuum skin packaging forming liquid tight seals, therefore the combination of Calvo which teaches forming the longitudinal and transverse seals, with the control and detection capabilities as taught by Cady teaches the limitations as written in the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lehmann US 2012/0037796.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731